Order entered August 31, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00071-CV

          LENDINGHOME FUNDING CORPORATION, Appellant

                                          V.

    TUESDAY REAL ESTATE, LLC, KEVIN MILLER, HARVA DALE
          MILLER, AND ROXANNE L. MILLER, Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-00266

                                      ORDER

      Before the Court is appellant’s August 27, 2020 motion to extend time to file

its reply brief to Tuesday Real Estate, LLC’s response brief. Appellant explains it

would like to file a single reply brief to all appellees’ response briefs but appellees

Kevin Miller, Harva Dale Miller, and Roxanne L. Miller have not yet filed theirs

and they have until September 4, 2020 to do so.

      We GRANT the motion and ORDER appellant’s reply brief be filed within

twenty days of the filing of the Millers’ response brief.

                                               /s/   ERIN A. NOWELL
                                                     JUSTICE